ALLOWANCE

Response to Amendment
Applicant's amendment filed on 05/19/2021 has been entered.  Claims 1, 13, 17, 18, and 20 have been amended.  Claims 1, 2, and 5-22 are still pending in this application, with claims 1, 13, and 18 being independent.

Reasons for Allowance
Claims 1, 2, 5-22 are allowed.
The following is an examiner's statement of reasons for allowance: The prior art taken as a whole does not show nor suggest a backlight module with blue LEDs, a quantum dot enhancement film, diffuser between the light source and QD sheet, a blue light reflector disposed at a side opposite to the quantum dot enhancement film of the diffuser plate, a blue light filter and reflector disposed between the diffuser plate and the quantum dot enhancement film, and wherein the blue light filter and reflector has a blue surface close to the quantum dot enhancement film and a non-blue surface close to the diffuser plate, or the blue light filter and reflector is a polyester base and an Azo compound dye film that as specifically called for the claimed combinations.
The closest prior art, Choi et al. (US 2015/0301257 Hereinafter Choi) teaches several limitations and their specifics as rejected in the office action on 03/02/2021.
However Choi fails to disclose wherein the blue light filter and reflector has a blue surface close to the quantum dot enhancement film and a non-blue surface close to the diffuser plate, or the blue light filter and reflector is a polyester base and an Azo compound dye film as .  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T EIDE whose telephone number is (571)272-7405.  The examiner can normally be reached on M-F 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571)272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/E.T.E/Examiner, Art Unit 2875


/JONG-SUK (JAMES) LEE/Supervisory Patent Examiner, Art Unit 2875